Opinion issued May 19, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-22-00130-CV
                            ———————————
                 FLETCHER V. TRAMMELL, SR., Appellant
                                         V.
                    ELIZABETH M. TRAMMELL, Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-11383


                          MEMORANDUM OPINION

      Appellant, Fletcher V. Trammell, Sr., appealed from the trial court’s

November 22, 2021 final judgment. On the motion of appellant, on March 22, 2022,

the Court abated this appeal to allow “the parties [to] fulfill obligations of [their]

agreed private settlement.” On May 4, 2022, appellant filed a motion to dismiss the
appeal, stating that “[t]he parties ha[d] reached an agreement to compromise and

settle[d] their differences,” and as such, appellant “ask[ed] the Court to dismiss the

appeal.”

      No other party has filed a notice of appeal and no opinion has issued. See

TEX. R. APP. P. 42.1(a)(1), (c). Appellant’s motion states that “[a]ppellee, Elizabeth

M. Trammell, is unopposed to th[e] Motion to Dismiss Appeal.” See TEX. R. APP.

P. 10.3(a)(2).

      Accordingly, the Court reinstates the case to the Court’s active docket, grants

appellant’s motion, and dismisses the appeal. See TEX. R. APP. P. 42.1(a)(1), 43.2(f).

We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Landau, Guerra, and Farris.




                                          2